Case 4:20-cv-00435-CVE-FHM Document 25 Filed in USDC ND/OK on 08/27/20 Page 1 of 5

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

TOMMIE BYERS et al.
CIVIL ACTION NO. 3:20-CV-1535-S

Vv.

C.R. BARD INCORPORATED et al.

6 6On 6Ge Gon Coe

MEMORANDUM OPINION AND ORDER

This Order addresses Plaintiffs’ Unopposed Motion to Sever and Transfer Venue of Out-
of-State Plaintiffs’ Cases [ECF No. 19]. Defendants filed a Response to the Motion, stating that
they do not oppose severance and transfer of the cases identified in the Motion. See ECF
No. 22. For the following reasons, the Court GRANTS the Motion.

I PROCEDURAL BACKGROUND

Plaintiffs filed this action in the state district court. See Notice of Removal Ex. D-2.
Defendants timely removed the case to this Court based on diversity of citizenship. See Notice of
Removal. Plaintiffs filed the pending Motion on August 3, 2020, which is now ripe and pending
before the Court.

Wl. SEVERANCE

A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas
Pipeline Co., 15 F.3d 500, 505 (Sth Cir. 1994), and that discretion similarly allows for the
severance and transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. vy.
Pfizer, Inc., 498 F.2d 358, 361-62 (Sth Cir. 1974). “In the situation where venue is proper for one
defendant but not for another and dismissal is inappropriate, the district court... may sever the
claims, retaining jurisdiction over one defendant and transferring the case as to the other defendant
to an appropriate district.” Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL

943633, at *1 (E.D. La. Mar. 5, 2003) (citation omitted); see also Stewart v. Livingston, Civ. A.

 

 
Case 4:20-cv-00435-CVE-FHM Document 25 Filed in USDC ND/OK on 08/27/20 Page 2 of 5

No. H-14-1483, 2014 WL 4975434, at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court
... has broad discretion to sever and transfer issues that should be tried in another district.”).
Defendants agree with Plaintiffs’ request to sever the cases. Accordingly, the Court exercises its
discretion and finds that severance of the out-of-state plaintiffs is in the interest of justice.
WW. TRANSFER

A district court may transfer any civil action to any other district or division in which it
might have been brought for the convenience of the parties and witnesses, if such transfer is in the
interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating
that a transfer of venue is warranted for convenience purposes. See Time, Inc. vy. Manning, 366
F.2d 690, 698 (Sth Cir. 1966). The movant’s burden is to show “good cause” for transfer, Jn re
Volkswagen of Am. Inc., 545 F.3d 304, 315 (Sth Cir. 2008) (hereinafter, “Volkswagen 1’). The
Fifth Circuit explained:

Th[e] good cause burden reflects the appropriate deference to which the plaintiff's

choice of venue is entitled. When viewed in the context of § 1404(a), to show good

cause means that a moving party, in order to support its claim for a transfer, must

satisfy the statutory requirements and clearly demonstrate that a transfer is for the

convenience of parties and witnesses, in the interest of justice.
/d, (internal quotation marks omitted), The determination of venue transfer pursuant to § 1404(a)
is within the district court’s sound discretion, exercised “in light of the particular circumstances of
the case,” Hanby vy. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio
Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance
the two categories of interest—private and public—to resolve whether the movant has carried his
burden. Volkswagen I, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947).

The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance

 
Case 4:20-cv-00435-CVE-FHM Document 25 Filed in USDC ND/OK on 08/27/20 Page 3 of 5

for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious
and inexpensive.” in re Volkswagen AG, 371 F.3d 201, 204 (Sth Cir. 2004) (hereinafter,
“Volkswagen P’) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public
interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local
interest in having localized interests decided at home; (3) the familiarity of the forum with the law
that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the
application of foreign law.” Jd.

Piaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in
which they had surgery for the implantation of their Bard inferior vena cava filter. See Br. in Supp.
of Mot. (“Br.”) 7. The identified cases might have been brought in those jurisdictions because that
is where “a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.
§ 1391(b)(2). With respect to the private and public interest factors, Plaintiffs assert that the out-
of-state plaintiffs have essentially no connection to the state of Texas. See Br. 8-9; Pls.’ App.
They reside outside of Texas, they were not implanted with a Bard inferior vena cava filter in
Texas, and essentially all of their medical treatment took place outside of Texas, See generally
Br. In summary, none of the out-of-state plaintiffs have any connection whatsoever to the Dallas
Division of the Northern District of Texas, based on the evidence presented to the Court.

Plaintiffs also assert (and Defendants do not dispute) that the proposed transfer
jurisdictions correspond with many of the out-of-state plaintiffs’ residences. See Mot. 1.
Moreover, the out-of-state plaintiffs received at least some medical care in that jurisdiction. See
id. Thus, the private and public interest factors weigh in favor of transfer, as (1} transfer will allow
for ease of access to sources of proof; (2) medical provider witnesses should be accessible through
service of process; (3) travel costs should be minimized; and (4) there is a local interest due to
those plaintiffs’ residences. See Volkswagen [, 371 F.3d at 204.

3

 
Case 4:20-cv-00435-CVE-FHM Document 25 Filed in USDC ND/OK on 08/27/20 Page 4 of 5

The Court notes that while Defendants agree that Plaintiffs Margaret Davitt’s (“Davitt”)
and Dorothy Stamer’s (“Stamer’’) cases should be severed and transferred, they assert that the
record is insufficient to determine the appropriate states of transfer. See ECF No. 22. Regardless,
the Court finds, and the record is undisputed, that Davitt resides in New Haven, Connecticut, see
Pls. App. 002, and that she received at least some medical treatment in New Haven, Connecticut,
see id. at 007. Moreover, the Court finds, and the record is undisputed, that Stamer resides in
Dayton, Ohio, see id. at 003, and that she received at least some medical treatment in Beaver Creed,
Ohio, see id. at 035. Therefore, the Court finds that the public and private interest factors similarly
weigh in favor of transfer with respect to Davitt and Stamer. Defendants agree that Plaintiff has
identified the proper transferee district for the remaining out-of-state plaintiffs.
As a result, the Court finds that Plaintiffs have met their burden to clearly demonstrate
that the proposed jurisdictions are more convenient forums for the parties and witnesses than the
Dallas Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen I, 545
F.3d at 315. Accordingly, based on the agreement of counsel and the undisputed representations
by Plaintiffs’ counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever
and transfer this action as follows:
a. Plaintiff Theresa Beeler’s case be severed and transferred to the Tulsa Division
of the Northern District of Oklahoma;

b. Plaintiff Margaret Davitt’s case be severed and transferred to the New Haven
Division of the District of Connecticut;

c. Plaintiff Michael Harris’s case be severed and transferred to the Central Islip
Division of the Eastern District of New York;

d. Plaintiff Sallie King’s case be severed and transferred to the Valdosta Division

of the Middle District of Georgia;

 
Case 4:20-cv-00435-CVE-FHM Document 25 Filed in USDC ND/OK on 08/27/20 Page 5 of 5

h.

Plaintiff Brian McCaslin’s case be severed and transferred to the Nashville
Division of the Middle District of Tennessee;

Plaintiff James Shoop’s case be severed and transferred to the Central Division
of the Western District of Missouri;

Plaintiff Dorothy Stamer’s case be severed and transferred to the Western
Division of the Southern District of Ohio; and

Plaintiff Richard Wawrzyniak’s case be severed and transferred to the Tampa

Division of the Middle District of Florida.

Plaintiff Tommie Byers is the sole plaintiff with any connection to this foram. Accordingly, she

shall remain in the Dallas Division of the Northern District of Texas.

SO ORDERED.

SIGNED August o 7 , 2020, jeuQ

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 
